Cite as: 547 U. S. ____ (2006)                   1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                 JUAN RANGEL-REYES
05–10706                 v.
                   UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT




                  MARK LEE SHUMAN
05–10743                 v.
                   UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT




           ANTONIO BANEGAS-HERNANDEZ
05–10815               v.
                 UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

  Nos. 05–10706, 05–10743 and 05–10815.    Decided June 12, 2006

  J USTICE T HOMAS, dissenting from the denial of
certiorari.
  Under our Constitution, a person accused of a crime is
entitled to a “trial, by an impartial jury of the State and
district wherein the crime shall have been committed,”
Amdt. 6, pursuant to an indictment for that offense by a
grand jury, Amdt. 5. See also Art. III, §2, cl. 3 (“The Trial
of all Crimes . . . shall be by Jury”). Determining the
proper scope of these constitutional rights requires a
definition of the term “crime.” As I have previously writ
ten, “a ‘crime’ includes every fact that is by law a basis for
imposing or increasing punishment.” Apprendi v. New
2            RANGEL-REYES v. UNITED STATES

                    THOMAS, J., dissenting

Jersey, 530 U. S. 466, 501 (2000) (concurring opinion)
(emphasis added).
   Notwithstanding the broad meaning of the term “crime,”
this Court has qualified the protections of the Fifth and
Sixth Amendments by holding that, “[o]ther than the fact
of a prior conviction, any fact that increases the penalty
for a crime beyond the prescribed statutory maximum
must be submitted to a jury, and proved beyond a reason
able doubt.” Id., at 490 (emphasis added). But the excep
tion to trial by jury for establishing “the fact of a prior
conviction” finds its basis not in the Constitution, but in a
precedent of this Court. See Almendarez-Torres v. United
States, 523 U. S. 224 (1998). Moreover, it has long been
clear that a majority of this Court now rejects that excep
tion. See Shepard v. United States, 544 U. S. 13, 27–28
(2005) (THOMAS, J., concurring in part and concurring in
judgment); see also Almendarez-Torres, supra, at 248–249
(SCALIA, J., joined by STEVENS, SOUTER, and GINSBURG,
JJ., dissenting); Apprendi, supra, at 520–521 (THOMAS, J.,
concurring).
   In our previous cases, the parties have not asked this
Court to overrule Almendarez-Torres. Apprendi, supra, at
489–490; Shepard, supra, at 28 (THOMAS, J., concurring in
part and concurring in judgment). Last Term, I indicated
that the Court should address the ongoing validity of the
Almendarez-Torres exception in an appropriate case.
Shepard, supra, at 28. Petitioners, like many other crimi
nal defendants, have done their part by specifically pre
senting this Court with opportunities to reconsider Al
mendarez-Torres. It is time for this Court to do its part.
   The Court’s duty to resolve this matter is particularly
compelling, because we are the only court authorized to do
so. See State Oil Co. v. Khan, 522 U. S. 3, 20 (1997) (“[I]t
is this Court’s prerogative alone to overrule one of its
precedents”). And until we do so, countless criminal de
fendants will be denied the full protection afforded by the
                 Cite as: 547 U. S. ____ (2006)          3

                    THOMAS, J., dissenting

Fifth and Sixth Amendments, notwithstanding the agree
ment of a majority of the Court that this result is uncon
stitutional. There is no good reason to allow such a state
of affairs to persist.
   Accordingly, I dissent from the Court’s denial of
certiorari.